RESCRIPT
TANNER. P. J.
The plaintiff suffered an oblique fracture of the clavicle or collar-bone. We are satisfied that the plaintiff did not obey the' doctor’s instructions and keep his arm in the position in -which it was secured by the doctor. This resulted in all probability in a worse union than would have been possible under proper treatment. We are also of the opinion from the testimony that the petitioner has been, since the last payment to him, able to do any kind of light work so far as the injury was concerned.
We are not satisfied that the petitioner cannot raise his arm higher than the shoulder. We believe the testimony of Dr. Calder, that when he finished treating him he was able to lift it at an angle of’perhaps 45 degrees above the shoulder. We think,, as we said, that he has been able to do any kind of light work since the last payment. We are not satisfied that the petitioner could not have worked either in a restaurant or at a jeweler’s bench so far as his arm is concerned. We are more inclined to think that it is his laek of intelligence and training rather than the injury to his arm that has interfered with, his getting light work. We suspect also that the petitioner is not willing to exercise his arm as much as he ought to for his own benefit, as testified to by the doctors.
According to our practice we will allow the petitioner one-half of the weekly amount which he was receiving, or one-quarter of his average weekly wage up to the present time. We think he should now make an earnest attempt to obtain work and see what he can earn.